Citation Nr: 1119254	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  05-02 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating in excess of 10 percent disabling for a service-connected left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1981 to May 1988.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2003 rating decision of the Department of Veterans Affairs (VA), New Orleans, Louisiana, Regional Office (RO), which denied an increased rating in excess of 10 percent disabling for a service-connected left knee disability (status-post arthroscopic surgery, patella pain syndrome of the left knee).  The Veteran disagreed with such decision and subsequently perfected an appeal.   

In May 2008 and January 2010, the Board remanded the increased rating claim to the AMC/RO for additional development, to include affording the Veteran new VA examination to determine the current severity of her service-connected left knee disability, contacting the Veteran to obtain information regarding her employment and the effects of her service-connected left knee disability on her employment, and adjudicating the increased rating claim based on extraschedular consideration.  That development was completed and the case was returned to the Board for appellate review.  

Correspondence received by VA from the Veteran in September 2009 includes an allegation that she injured her right knee during service, as well as the left.  This correspondence is REFERRED to the agency of original jurisdiction for any necessary action.  

As noted in the prior Board remands, in July 2007, the Veteran testified before the undersigned via video conference.  Unfortunately, a written transcript of those proceedings could not be produced.  In correspondence dated February 2008, the Board offered the Veteran another opportunity to testify at a hearing.  However, no response was received regarding the opportunity to testify at another hearing.  Appellate review may proceed. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to an increased rating in excess of 10 percent disabling for a service-connected left knee disability.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Initially, the Board notes that review of the Veteran's claims folder indicates that she received treatment and continues to receive treatment for private practitioners regarding her left knee disability, to include Dr. G.J.L., Jr. in Alexandria, Louisiana, Dr. M.D. in Alexandria, Louisiana, and Dr. D.J. in Jefferson Parish, Louisiana.  See September 2009 Type-Written Letter from the Veteran.  Review of the claims folder reveals some treatment records from Dr. L. dated as early as 2005 and from Dr. D. dated as early as 2004.  However, the treatment records are incomplete, as the Veteran indicated that she continues to receive treatment from these physicians.  Further review of the claims folder is negative for any treatment records from Dr. D.J. in Jefferson Parish, Louisiana.  The evidence of record indicates that the Veteran began treatment with Dr. J. for her left knee disability as early as July 2008.  Therefore, a remand is necessary in order to obtain such outstanding records.   

Review of the claims folder also reveals that during prior examinations, the Veteran reported no use of any assistive devices to help her ambulate.  See January 2003 VA Examination Report; July 2009 VA Examination Report.  However, during the Veteran's most recent VA examination, she reported using a cane to help her walk and using a knee brace on her left knee.  See July 2010 VA Examination Report.  As to frequency of use, the Veteran reported "always."  The VA examinations also revealed a decrease in left knee flexion ranging from 140 degrees to 95 degrees.  See January 2003 VA Examination Report; July 2009 VA Examination Report; July 2010 VA Examination Report.  The evidence associated with the record is devoid of information regarding when the knee brace and cane she currently uses for her left knee disability or what physician/provider prescribed those assistive devices or what facility dispensed the items.  It appears that the evidence is incomplete.  The Veteran should identify the treating provider who prescribed the assistive devices, and identified records should be sought.

Additionally, as noted in the January 2010 Board Remand, during the course of the Board's remands, the Veteran stated she was unable to perform her job as a cafeteria worker properly and had to resign her position in 2007.  Lay statements were submitted on the Veteran's behalf which indicate that her left knee disability affects her current employment as a paraprofessional with a school district.  See September 2009 Type-Written Statements from Co-Workers (A.M.K. and J.R.).  Furthermore, the VA examinations from July 2009 and July 2010 indicate that the Veteran's left knee disability had significant effects on her occupation.  See July 2009 VA Examination Report; July 2010 VA Examination Report.  The Board is further remanding the Veteran's claim so that she can provide information and evidence regarding the severity of the effects of her service-connected left knee disability on her employment.  Again, the Board stresses that the Veteran's contention that her left knee disability affects her employment are credible.  However, the Veteran must submit the evidence which would substantiate entitlement to an evaluation in excess of 10 percent, or identify the evidence so that VA can assist her to obtain it.  It is the Veteran's responsibility to substantiate her contentions.  

Accordingly, to ensure that VA has met its duty to assist in developing the facts pertinent to the claim remaining on appeal and to afford full procedural due process, the case is REMANDED for the following action:

1.  Request that the Veteran confirm whether she is working as a school aide.  Advise her that she must identify each employer for whom her work performance has been affected by her left knee disability since she filed the claim for an increased rating in December 2002.  She should describe the type of work she performed/is performing, and should submit evidence to establish how her service-connected disability affects her employment, such as statements from her employer, employment records of the time she has missed due to her service-connected left knee disability, and/or any other evidence regarding the effects of her service-connected left knee disability on her employment, to include any records regarding her work-related injury and subsequent worker's compensation claim.  

The Veteran should be allowed the opportunity to submit these records herself or to provide VA authorization to obtain any records so identified.  Any additional records so obtained should be associated with the Veteran's VA claims folder.  To the extent there is an attempt to obtain records that is unsuccessful, the claims folder should contain documentation of the attempt made.  The Veteran and her representative should also be informed of the negative results and given an opportunity to obtain the records.

2.  Also contact the Veteran and request that she identify the physician who and/or facility where she was prescribed her left knee brace and cane and identify when the left knee brace and cane were prescribed.  Records pertaining to prescription for the left knee brace and cane should be obtained and associated with the Veteran's claims folder.
 
The Veteran should be allowed the opportunity to submit these records herself or to provide VA authorization to obtain any records so identified.  Any additional records so obtained should be associated with the Veteran's VA claims folder.  To the extent there is an attempt to obtain records that is unsuccessful, the claims folder should contain documentation of the attempt made.  The Veteran and her representative should also be informed of the negative results and given an opportunity to obtain the records.

3.  After obtaining any necessary authorization, the AMC/RO should also obtain the Veteran's private treatment records from Dr. G.J.L., Jr., in Alexandria, Louisiana, Dr. M.D. in Alexandria, Louisiana, and Dr. D.J. in Jefferson Parish, Louisiana, regarding her left knee disability, and associate these records with the claims folder.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

4.  Upon completion of the above-requested development, the RO should readjudicate the Veteran's increased rating claim.  The Veteran should be afforded additional examination if she asserts that the severity of knee disability has increased since the September 2010 VA examination, or if the claim is not returned to the Board by September 2012.  

5.  If the increased rating claim remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and afforded a reasonable period of time within which to respond thereto.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


